COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MARK HERNANDEZ,                                               No. 08-13-00277-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                    41ST JUDICIAL DISTRICT COURT
                                               §
 THE STATE OF TEXAS,                                             of El Paso, Texas
                                                §
                             State.                            (TC# 20120D03363)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
August 1, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before August 1, 2014.

       IT IS SO ORDERED this 2nd day of July, 2014.

                                             PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.